Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12, 14, 15, 18, 19, 20-24, 27, 29, 30, 33, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FORSSELL (US 20150282058).

Regarding claims 1, 12, FORSSELL teaches a method of operation of a core network entity in a core network of a cellular communications system (fig. 2), comprising: 
selecting a Radio Access Technology, RAT / Frequency Selection Priority, RFSP, index for a User Equipment, UE, during setup of a packet data session for the UE (par. 103), the RFSP index being an index to a specific Radio Resource Management, RRM, configuration for the UE (par. 103); and 
sending a message comprising the selected RFSP index to another core network entity (par. 103, The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB).


Regarding claim 2, FORSSELL teaches the method of claim 1 wherein selecting the RFSP index for the UE during setup of the packet data session for the UE comprises selecting the RFSP index for the UE during setup of the packet data session for the UE based on one or more rules (par. 2, 103, 107, RFSP for communication session), the one or more rules being based on: 
a Data Network Name, DNN, identified for the packet data session; 
subscriber data associated with the UE; 
allowed applications, and their characteristics, for a packet data session associated with the UE; 
a physical location of the UE; and/or 
one or more other packet data sessions of the UE (par. 107, The decision to assign a new RFSP index for a user equipment may be done within the radio access network, for example the base station or by a core network element. For example, a user equipment may be offloaded to a Wi-Fi network as a result of the user equipment using a specific type of application which the user equipment should preferentially or only use with the Wi-Fi network…communicating a new RFSP index to RAN to enable to holistic user RFSP management).

Regarding claim 3, FORSSELL teaches the method of claim 2 wherein the one or more rules comprise at least one rule that is based on the subscriber data associated with the UE (par. 73, 131, Wi-Fi usage is encouraged more, or if a user has used a monthly quota or any defined volume in the Wi-Fi network, the PCRF may trigger a change of ANDSF policies for a particular user to discourage Wi-Fi use to avoid a situation where a UE tries to connect primarily to a hotspot and access is denied as a result of exceeding monthly quota)), and the subscriber data comprises an amount of data consumed by a subscriber associated with the UE from a specified data limit for the subscriber (par. 73, 131, this may be included in a PCRF or the like (for example when a data cap for a month is used up in the mobile network (e.g. 1 GB/month)).

Regarding claim 4, FORSSELL teaches the method of claim 1 wherein the core network entity is a Policy Control Function, PCF (par. 107, policy and Charging Rules Function (PCRF) ), and the method further comprises: 
receiving a message from a Session Management Function, SMF, during setup of the packet data session for the UE (par. 103, The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB; par. 131); 
wherein sending the message comprising the selected RFSP index to another core network entity comprises sending the message comprising the selected RFSP index to the SMF (par. 103, The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB; par. 131, The PCRF may communicate also with the ANDSF server allowing the ANDSF server to consider PCRF requirements against other user network selection requirements and then provide the resulting RFSP index/information to the HSS, SGSN/MME and/or RAN).

Regarding claim 5, FORSSELL teaches the method of claim 1 further comprising, after setup of the packet data session for the UE is complete: 
detecting an application that is using the packet data session (par. 107, 132, The ANDSF server and/or other network elements may monitor network performance, application usage); 
selecting a new RFSP index for the UE based on the detected application (par. 107, 132, These may be used to trigger changes in the RFSP mechanism); and 
sending a message comprising the new RFSP index to another core network entity (par. 107).

Regarding claim 6, FORSSELL teaches the method of claim 5 wherein the new RFSP index is an RFSP index that initiates a handover decision for the UE (par. 86, 87, 89, priority for selecting radio access technology in case network congested, WIFI and LTE).

Regarding claim 7, FORSSELL teaches the method of claim 5 wherein selecting the new RFSP index for the UE comprises selecting the new RFSP index for the UE based on the detected application and one or more rules (par. 103, 107), the one or more rules being based on: 
a DNN identified for the packet data session; 
subscriber data associated with the UE; 
allowed applications for a packet data session associated with the UE; 
a physical location of the UE; and/or 
one or more other packet data sessions of the UE (112) (par. 107, The decision to assign a new RFSP index for a user equipment may be done within the radio access network, for example the base station or by a core network element. For example, a user equipment may be offloaded to a Wi-Fi network as a result of the user equipment using a specific type of application which the user equipment should preferentially or only use with the Wi-Fi network…communicating a new RFSP index to RAN to enable to holistic user RFSP management).

Regarding claim 8, FORSSELL teaches the method of claim 5 wherein the core network entity is a PCF (par. 107, policy and Charging Rules Function (PCRF) ), and sending the message comprising the new RFSP index to another core network entity comprises sending the message comprising the new RFSP index to a SMF associated with the UE (par. 107, If the PCRF participates in RFSP mechanism, the PCRF may communicate with the HSS, SGSN/MME and/or RAN to provide input to user specific RFSP mechanism…the PCRF communicates with HSS or SGSN/MME from where the RFSP mechanism changes are evaluated and combined with other criteria, before communicating a new RFSP index to RAN to enable to holistic user RFSP management).

Regarding claim 9, The method of claim 8 wherein the method further comprises receiving a message from an application function (par. 129, 131, The PCRF may communicate also with the ANDSF server allowing the ANDSF server to consider PCRF requirements against other user network selection requirements and then provide the resulting RFSP index/information to the HSS, SGSN/MME and/or RAN), and sending the message comprises sending the message to the SMF associated with the UE in response to receiving the message from the application function (par. 103, the HSS provides the RFSP index to SGSN/MME. The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB).

Regarding claims 14, 18, FORSSELL teaches a method of operation of a radio access node in a radio access network of a cellular communications system (100), comprising: receiving a Radio Access Technology, RAT / Frequency Selection Priority, RFSP, index for a User Equipment, UE, during setup of a packet data session for the UE (par. 103, 107, The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB), the RFSP index being an index to a specific Radio Resource Management, RRM, configuration for the UE (par. 103, 107); and applying the specific RRM configuration indexed by the RFSP index for the UE (par. 103, 107).

Regarding claims 15, 19, FORSSELL teaches the method of claim 14 wherein: receiving the RFSP index for the UE during setup of the packet data session for the UE comprises receiving a packet data session request message from a core network entity, the packet data session request message comprising the RFSP index (par. 2, 103, 107, The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB… Session/Mobility Management message).


Regarding claims 20, 27, FORSSELL teaches a method of operation of a core network entity in a core network of a cellular communications system (fig. 2), comprising: 
detecting an application that is using a packet data session of a User Equipment, UE, (par. 107, The decision to assign a new RFSP index for a user equipment may be done within the radio access network, for example the base station or by a core network element. For example, a user equipment may be offloaded to a Wi-Fi network as a result of the user equipment using a specific type of application which the user equipment should preferentially or only use with the Wi-Fi network…communicating a new RFSP index to RAN to enable to holistic user RFSP management); 
selecting a Radio Access Technology, RAT / Frequency Selection Priority, RFSP, index for the UE based on the detected application (par. 103, 107), the RFSP index being an index to a specific Radio Resource Management, RRM, configuration for the UE (par. 103, 107); and sending a message comprising the RFSP index to another core network entity (par. 103, 107, The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB).

Regarding claim 21, FORSSELL teaches the method of claim 20 wherein selecting the RFSP index for the UE comprises selecting the RFSP index for the UE based on the detected application and one or more rules (par. 103, 107), the one or more rules being based on: a Data Network Name, DNN, identified for the packet data session; subscriber data associated with the UE; allowed applications for a packet data session associated with the UE; a physical location of the UE; and/or one or more other packet data sessions of the UE (par. 107, The decision to assign a new RFSP index for a user equipment may be done within the radio access network, for example the base station or by a core network element. For example, a user equipment may be offloaded to a Wi-Fi network as a result of the user equipment using a specific type of application which the user equipment should preferentially or only use with the Wi-Fi network…communicating a new RFSP index to RAN to enable to holistic user RFSP management).

Regarding claim 22, FORSSELL teaches the method of claim 21 wherein the one or more rules comprise at least one rule that is based on the subscriber data associated with the UE (par. 73, 131, Wi-Fi usage is encouraged more, or if a user has used a monthly quota or any defined volume in the Wi-Fi network, the PCRF may trigger a change of ANDSF policies for a particular user to discourage Wi-Fi use to avoid a situation where a UE tries to connect primarily to a hotspot and access is denied as a result of exceeding monthly quota)), and the subscriber data comprises an amount of data consumed by a subscriber associated with the UE from a specified data limit for the subscriber (par. 73, 131, this may be included in a PCRF or the like (for example when a data cap for a month is used up in the mobile network (e.g. 1 GB/month)).

Regarding claim 23, FORSSELL teaches the method of claim 20 wherein the core network entity is a Policy Control Function, PCF, (par. 107, policy and Charging Rules Function (PCRF)) and sending the message comprising the selected RFSP index to another core network entity comprises sending the message comprising the selected RFSP index to a Session Management Function, SMF, associated with the UE (par. 103, The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB; par. 131, The PCRF may communicate also with the ANDSF server allowing the ANDSF server to consider PCRF requirements against other user network selection requirements and then provide the resulting RFSP index/information to the HSS, SGSN/MME and/or RAN).

Regarding claim 24, FORSSELL teaches the method of claim 23 wherein the method further comprises receiving, a message from an application function (par. 129, 131, The PCRF may communicate also with the ANDSF server allowing the ANDSF server to consider PCRF requirements against other user network selection requirements and then provide the resulting RFSP index/information to the HSS, SGSN/MME and/or RAN), and sending the message comprises sending the message comprising the selected RFSP index to the SMF associated with the UE in response to receiving the message from the application function (par. 103, the HSS provides the RFSP index to SGSN/MME. The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB).


Regarding claims 29, 33, FORSSELL teaches a method of operation of a radio access node in a radio access network of a cellular communications system (fig. 2), comprising: 
receiving a new Radio Access Technology, RAT / Frequency Selection Priority, RFSP, index for a User Equipment, UE, after setup of a packet data session for the UE, the new RFSP index being an index to a specific Radio Resource Management, RRM, configuration for the UE (par. 103, 107, The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB); and applying the specific RRM configuration indexed by the new RFSP index for the UE (par. 103).

Regarding claim 30, 34, FORSSELL teaches the method of claim 29 wherein: receiving the new RFSP index for the UE comprises receiving a session request message from a core network entity, the session request message comprising the new RFSP index (par. 2, 103, The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB… Session/Mobility Management message).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

WANG et al. (US 20120295630) teaches a method of operation of a core network entity in a core network of a cellular communications system, comprising: 
selecting a Radio Access Technology, RAT / Frequency Selection Priority, RFSP, index for a User Equipment, UE, during setup of a packet data session for the UE (fig. 3, par. 73-78), the RFSP index being an index to a specific Radio Resource Management, RRM, configuration for the UE (fig. 3, par. 73-78, An MME generates a new RFSP index according to reported information, subscription information and a policy of an operator; par. 3, an RFSP (RAT/Frequency of Selection Priority, where RAT stands for Radio Access Technology) index parameter has been introduced to support radio resource management in an RAN (Radio Access Network)); and 
sending a message comprising the selected RFSP index to another core network entity (fig. 3, par. 73-78, An RAN is notified of the new RFSP index in use);
wherein selecting the RFSP index for the UE during setup of the packet data session for the UE comprises selecting the RFSP index for the UE during setup of the packet data session for the UE based on one or more rules, the one or more rules being based on: a Data Network Name, DNN, identified for the packet data session; subscriber data associated with the UE;  allowed applications, and their characteristics, for a packet data session associated with the UE; a physical location of the UE; and/or one or more other packet data sessions of the UE (fig. 3, par. 73-78, An MME generates a new RFSP index according to reported information, subscription information and a policy of an operator; par. 3, The subscribed RFSP index is retrieved from an HSS (Home Subscriber Server), and the RFSP index in use, i.e., an RFSP index which is being used, is generated by an MME (Mobility Management Entity) according to a configuration policy of a visited network; par. 4, the RFSP index is configured statically according to an policy of a local operator and subscription information of a user).


3GPP TS 23.501 teaches The AMF may report to the PCF the subscribed RFSP Index received from the UDM (5.3.4.3)

3GPP TS 23.503 teaches the AMF may report to the PCF the subscribed RFSP Index (SMF) (6.1.2.1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        09/10/2022